Citation Nr: 0922456	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  99-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for a back disability 
claimed as lumbar paravertebral radiculitis.

3.	Entitlement to an effective date earlier than March 25, 
1997, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
headaches and a back disability.  This matter also comes 
before the Board from a July 2005 rating decision of the VA 
RO in Huntington, West Virginia, that granted service 
connection for PTSD and assigned a 30 percent rating 
effective August 1, 1997. 

In September 1999, the Veteran appeared at the RO and 
testified before a Decision Review Officer.  A transcript 
from that hearing is of record. 

In August 2004, the Board remanded the issues of service 
connection for headaches and a back disability for further 
development.  Then, in a November 2005 rating decision, the 
RO amended the effective date for the grant of service 
connection for PTSD to March 25, 1997, upon a finding of 
clear and unmistakable error as to the originally assigned 
date.

In a June 2007 decision, the Board subsequently denied 
service connection for headaches and a back disability, and 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims.  In May 2008, the Court issued an Order that remanded 
all three issues to the Board for action in compliance with a 
Joint Motion for Partial Remand.  

The issues of service connection for headaches and a back 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
FINDINGS OF FACT

1.	The July 1995 Board decision that denied the Veteran's 
claim for service connection for PTSD is a legal bar to the 
assignment of an effective date earlier than the date of that 
decision. 

2.	In August 1995, the Veteran submitted a psychiatrist's 
letter in conjunction with a Motion for Reconsideration that 
constituted an informal claim to reopen under 38 C.F.R. § 
3.1(p). 

3.	The psychiatrist's letter submitted in August 1995 
demonstrated the Veteran's entitlement to service connection 
for PTSD. 


CONCLUSION OF LAW

An effective date of August 24, 1995, for the grant of 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the Veteran's earlier effective date claim arises from 
his disagreement with the initial rating following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the Board is granting in full the benefits sought 
on appeal.  Therefore, no further notice or development 
assistance is required.

Earlier Effective Date

Service connection for PTSD was originally denied by the RO 
in a March 1992 rating decision.  The Veteran subsequently 
appealed that decision to the Board.  After remanding the 
issue in August 1994, the Board denied the claim in July 1995 
because the evidence of record did not show that the Veteran 
had been diagnosed with PTSD.  

In August 1995, the Veteran filed a Motion of Reconsideration 
for the July 1995 Board decision.  Along with his motion, the 
Veteran submitted a letter from a private psychiatrist that 
stated: 

This is a forty-eight years old, male 
veteran, who served in the U.S. Army form 
1967-1969.  Around one year of this time 
he served in Vietnam in Infantry.  He was 
involved on several combat episodes in 
which a friend of [his] was 
killed...According to [the] patient since 
15 years ago he is suffering from 
recurrent nightmares of the Vietnam War 
in which he sees dead wounded soldier[s] 
and hears them screaming.  [The Veteran] 
relives his Vietnam War experiences 
almost daily, whenever he [hears] some 
explosion he hides, also if he hears a 
helicopter...In [my] opinion [the] patient 
suffer[s] from Chronic PTSD, that is 
directly related to his active duty 
during the Vietnam War and for this 
reason it has to considered service 
connected.

The Deputy Vice Chairman of the Board denied the Motion for 
Reconsideration in January 1996.  The Veteran did not appeal 
that decision to the United States Court of Appeals for 
Veterans Claims.  Hence, the July 1995 denial became final.  
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.
 
The Veteran applied to reopen his claim for service 
connection for PTSD in August 1997.  The Board granted the 
claim in August 2004 and the RO subsequently assigned an 
effective date of March 25, 1997.  The Veteran now argues 
that he is entitled to an effective date of August 1995 
because his Motion for Reconsideration and the accompanying 
doctor's letter constituted an informal claim to reopen his 
claim for service connection for PTSD.

For a claim received after a final disallowance, the 
effective date for the grant of service connection based on 
submission of new and material evidence is the date of 
receipt of the claim to reopen or the date that entitlement 
to service connection arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400; Flash v. Brown, 8 
Vet. App. 332 (1995) (when a claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen); Bingham 
v. Principi, 18 Vet. App. 470 (2004).

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris, may be 
considered an informal claim.  38 C.F.R. § 3.155 (2008); 
Norris v. West, 12 Vet. App. 413 (1999).  An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  

The Board denied the Veteran's claim for service connection 
for PTSD in a July 1995 decision.  That decision is final and 
is therefore a legal bar to the assignment of an effective 
date earlier than the date of that decision.  38 U.S.C.A. §§ 
7104, 5109A (West 2002 & Supp. 2008); Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (only a request for revision based on 
clear and unmistakable error could result in the assignment 
of an effective date earlier than the date of a final 
decision).  However, the Board agrees that the physician's 
letter submitted in August 1995 in conjunction with the 
Veteran's Motion for Reconsideration evidenced the Veteran's 
intent to reopen a claim for service connection for PTSD.  
Thus, that letter constituted an informal claim under 38 
C.F.R. § 3.1(p). 

As was previously noted, the appropriate effective date is 
the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  Here, the Board finds 
that the submitted physician's letter not only constituted an 
informal claim for benefits, but it also demonstrated the 
Veteran's entitlement to service connection for PTSD.  Thus, 
August 24, 1995, serves as both the date of receipt of claim 
and the date entitlement arose.  

In sum, the Board finds that an effective date of August 24, 
1995, for the award of service connection PTSD is warranted, 
and that effective date is granted.   


ORDER

An effective date of August 24, 1995, for service connection 
for post-traumatic stress disorder is granted.


REMAND

A remand by the Court or the Board confers on the claimant 
the right to compliance with the remand orders as a matter of 
law.  Where the remand orders of the Board are not satisfied, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
August 2004, the Board remanded the claim for service 
connection for headaches to obtain a medical opinion with 
adequate rationale about the date of onset and etiology of 
the Veteran's condition.  The VA physician was also asked to 
opine whether the Veteran's headaches were related to his 
period of active duty.  Unfortunately, in the June 2005 VA 
neurological disorders examination report, the physician 
failed to provide an opinion about the etiology of the 
Veteran's headaches and their relationship to service.  
Therefore, a remand is necessary.

Additionally, the Veteran underwent a VA spine examination in 
June 2005.  After reviewing the claims file and examining the 
Veteran, the examiner opined that the Veteran's low back 
condition was not caused by his military service.  The 
examiner supported that conclusion by noting that the claims 
folder did not contain evidence of treatment for a low back 
condition for "several years after active service."  

A review of the claims file, however, reveals two letters 
wherein a private physician indicated that the Veteran was 
diagnosed with and treated for "HSP L4 L5 with the 
Radiculopathy L5-S1" in 1972.  In one of the letters, the 
physician even opined that the Veteran's back condition was 
caused by an accident he suffered in Vietnam.  Accordingly, 
the Board finds that the issue must be remanded so that an 
etiological opinion can be obtained that takes into account 
all of the relevant evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the examiner 
who conducted the June 2005 
neurological disorders VA examination 
and request a medical opinion, with 
adequate rationale, as to the 
approximate date of onset and etiology 
of the Veteran's headaches, including 
whether it is at least as likely as not 
(50 percent or greater probability) 
that any headaches are  related to the 
Veteran's military service.  If the 
requested examiner is unavailable, then 
arrange for the claims file to be 
reviewed and an opinion rendered by 
another qualified physician.  If the 
physician feels that another 
examination is needed, one should be 
scheduled.

2.	Return the claims file to the examiner 
who conducted the June 2005 VA spine 
examination.  After reviewing the 
entire record, including the two 
letters dated February 1998 from Dr. D. 
M., the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
low back condition is related to 
service.  A complete rationale should 
be provided for the opinion.  The 
examiner should attempt to reconcile 
any opinion with Dr. D. M.'s opinion.  
If the requested examiner is 
unavailable, then arrange for the 
claims file to be reviewed and an 
opinion rendered by another qualified 
physician.  If the physician feels that 
another examination is needed, one 
should be scheduled.

3.	Then, readjudicate the claims.  If the 
decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


